Title: To George Washington from Col. William Malcom, 7 June 1779 [letter not found]
From: Malcom, William
To: Washington, George

Letter not found: from Col. William Malcom, 7 June 1779. GW’s secretary Robert Hanson Harrison wrote Malcom on this date: “His Excellency has been

favoured with Your Letter of to day & thanks you much for the information transmitted. He hopes he shall have the pleasure of seeing Governor Clinton to morrow, when he will speak to him, respecting the Militia. The General is exceedingly obliged by your tender of services” (DLC:GW).